UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JOHNY R. VELASQUEZ, and other
similarly situated individuals,
Plaintiff,
Vv. Case No. 3:20-cv-1244-J-39JBT
KARMAS FAR INC,

Defendant.

 

TRACK NOTICE and FLSA SCHEDULING ORDER
In accordance with Local Rule 3.05, this action is designated as a TRACK TWO

case. The party filing this lawsuit is responsible for serving a copy of this Order
and its attachments on all other parties. The Court's goal is to try most Track Two
cases within 12-18 months of filing. However, because this case is brought under the
Fair Labor Standards Act, the Court has designated it for special handling. Therefore,
consistent with the just, speedy and inexpensive administration of justice (Rule 1, Federal
Rules of Civil Procedure (Rule(s)), and the Court's pretrial management authority under
Rule 16, it is hereby:

ORDERED that the provisions of Rule 26 (a)(1) and Local Rule 3.05 (c)(2)(B) and
(d) concerning the initial disclosures and filing of a case management report are hereby
waived. Instead, the parties shall comply with the following schedule:

1. Within fourteen (14) days from the date of this Order (or from the date of

subsequent first appearance? in this action), each party, pro se party, governmental party,

 

* Every pleading or paper filed constitutes a general appearance of the party unless otherwise

[Track 2 FLSA updated 7/17/2013]
intervenor, non-party movant, and Rule 69 garnishee shall comply with the attached
Interested Persons Order.

2. No later than 15 days after appearance of any Defendant, Plaintiff shall
answer the Court's Interrogatories (attached to this Order) under oath or penalty of
perjury, serve a copy on Defendant, and file the answers with the Court entitled “Notice
of Filing Answers to Court’s interrogatories.”

3. No later than 30 days after Plaintiff files Answers to the Court’s
Interrogatories, Defendant shall serve on Plaintiff and file with the Court a Verified
Summary of all hours worked by Plaintiff during each relevant work week, the rate of pay
and wages paid, including overtime pay, if any. No later than 30 days after Plaintiff files
Answers to the Court’s Interrogatories, Defendant shall also serve on Plaintiff (but not file)
a copy of all time sheets and payroll records that support or relate to the time periods in
the Verified Summary.

4. No later than 30 days after Defendant files the Verified Summary, counsel
for Plaintiff and Defendant shall meet and confer in person in a good faith effort to settle
all pending issues, including attorneys fees and costs.? Counsel shall have full authority
to settle, and shall set aside sufficient time for a thorough, detailed, and meaningful
conference that is calculated to fully resolve the case by agreement. Exceptions to the
requirement of meeting in person will rarely be granted; the parties are encouraged to
make efforts to resolve this matter prior to the in-person meeting deadline (via telephone

or otherwise).

 

specified. Local Rule 2.03(a).

2 In the case of an individual party who is not represented by counsel, the individual shall comply
with the provisions of this Order.
5. No later than 10 days after the settlement conference, counsel shall jointly
file a Report Regarding Settlement that notifies the Court whether: 1.) the parties have
settled the case; 2.) the parties have not settled but wish to continue settlement
discussions for a specific period of time; 3.) the parties wish to engage in a formal
mediation conference before a specific mediator on or before a specific date; 4.) either
party requests a settlement conference before the United States Magistrate Judge; or 5.)
the parties have exhausted all settlement efforts and will file immediately a Case

Management Report? signed by counsel for all parties..

6. The parties may consent to the conduct of all further proceedings in this
case by the United States Magistrate Judge (consent form attached). Absent consent,
the Magistrate Judge shall prepare a report and recommendation as to whether any
settlement is a “fair and reasonable resolution of a bona fide dispute” over FLSA issues.
See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354-55 (11th Cir. 1982).

7. Due to the volume of cases based on the FLSA, the Court expects strict
adherence to these deadlines. Exceptions will be granted only for compelling reasons.
Failure to comply may result in the imposition of sanctions, including but not limited to the
dismissal of the case and the striking of pleadings.

8. Until further order of this Court, all discovery in this case is STAYED, except
as provided in this Order.

9. Either party, for good cause shown, may move to alter this schedule should

circumstances warrant.

 

3 The CMR form is available online at http:/Avww.fimd.uscourts.gov, then select Judicial
Information, District Judges, then select the District Judge assigned to the case.
10. All parties must send courtesy copies to chambers of all filings that exceed
25 pages, inclusive of exhibits, regardless of whether the filing is done electronically or in
paper.

ath
DONE and ORDERED in Jacksonville, Florida this | 4 day of November, 2020.

db O9..

BRIAN J* DAVIS
UNITED STATES DISTRICT JUDGE

Copies furnished to:
Counsel of Record
Unrepresented Parties
attachments:
AO85 form
Interested Persons Order
Court interrogatories
United States District Court
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

INTERESTED PERSONS ORDER
For CIviL CASES

This Court makes an active effort to screen every case in order to identify parties
and interested corporations in which the assigned judge may be a shareholder, as well
as for other matters that might require consideration of recusal. Therefore, each party,
governmental party, intervenor, non-party movant, and Rule 69 garnishee shall file and
serve within fourteen (14) days from that party’s first appearance a Certificate of
Interested Persons and Corporate Disclosure Statement using the attached mandatory
form. No party may seek discovery from any source before filing and serving a
Certificate of Interested Persons and Corporate Disclosure Statement. All papers,
including emergency motions, are subject to being denied or stricken unless the filing
party has previously filed and served its Certificate of Interested Persons and Corporate
Disclosure Statement. Each party has a continuing obligation to file and serve an
amended Certificate of Interested Persons and Corporate Disclosure Statement within
eleven days of 1.) discovering any ground for amendment, including notice of case
reassignment to a different judicial officer; or 2.) discovering any ground for recusal or
disqualification of a judicial officer. A party should not routinely list an assigned district

judge or magistrate judge as an “interested person” absent some non-judicial interest.
 

 

CERTIFICATE OF INTERESTED PERSONS
AND CORPORATE DISCLOSURE STATEMENT

| hereby disclose the following pursuant to this Court's
interested persons order:

1.) the name of each person, attorney, association of persons, firm,
law firm, partnership, and corporation that has or may have an interest in
the outcome of this action — including subsidiaries, conglomerates,
affiliates, parent corporations, publicly-traded companies that own 10% or
more of a party’s stock, and all other identifiable legal entities related to
any party in the case:

{insert list]

2.) the name of every other entity whose publicly-traded stock, equity,
or debt may be substantially affected by the outcome of the proceedings:

[insert list]

3.) the name of every other entity which is likely to be an active
participant in the proceedings, including the debtor and members of the
creditors’ committee (or twenty largest unsecured creditors) in bankruptcy
cases:

[insert list]

4.) the name of each victim (individual or corporate) of civil and
criminal conduct alleged to be wrongful, including every person who may
be entitled to restitution:

[insert list]

| hereby certify that, except as disclosed above, | am unaware of
any actual or potential conflict of interest involving the district judge and
magistrate judge assigned to this case, and will immediately notify the
Court in writing on learning of any such conflict.

 

[Date]
[Counsel of Record or Pro Se Party]
[Address and Telephone]

[Certificate of Service]

 

 
COURT’S INTERROGATORIES TO PLAINTIFF

1. During what period of time were you employed by the Defendant?
2. Who was your immediate supervisor?
3. Did you have a regularly scheduled work period? If so, specify.
4. What was your title or position? Briefly describe your job duties.
5. What was your regular rate of pay?
6. Provide an accounting of your claim, including:
(a) dates
(6) regular hours worked
(c) over-time hours worked
(d) pay received versus pay claimed
(e) total amount claimed
7. When did you (or your attorney) first complain to your employer about alleged
violations of the FLSA?
8. Was this complaint written or oral? (If a written complaint, please attach a copy).
9. What was your employer's response? (If a written response, please attach a
copy).
10. Did you maintain any records of the hours you worked? If so, identify all such
records.
STATE OF FLORIDA
COUNTY OF

The foregoing instrument was acknowledged before me by means of ____ physical presence or __ online
notarization, by JOHNY R. VELASQUEZ, who being first duly sworn, deposes and says that he/she has read the
foregoing Answers to Interrogatories, knows the contents of same, and to the best of his/her knowledge and belief, the
same are true and correct.

SWORN TO AND SUBSCRIBED before me by means of ___ physical presence or __ online notarization, on

this

day of , 2020.
NOTARY PUBLIC

 

Signature of Person Taking Acknowledgment
Notary Stamp Print Name:

Title: Notary Public

Serial No. (if any):

Commission Expires:
